Citation Nr: 1133800	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the right wrist.

2.  Entitlement to service connection for arthritis of the left wrist.

3.  Entitlement to service connection for arthritis of the right knee.

4.  Entitlement to service connection for arthritis of the left knee.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a neck condition, to include as secondary to a low back strain.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a low back strain.

8.  Entitlement to an increased rating for the residual fracture of the distal pole of the right navicular, currently evaluated as 10 percent disabling. 
9.  Entitlement to an increased rating for the chip fracture of the left carpal bone, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1977 to November 1977.  The Veteran also served on active duty from July 1989 to October 1992.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.  

This appeal was originally developed as entitlement to service connection for arthritis of the hands.  During his February 2007 Board hearing, it was clarified that the Veteran was actually claiming service connection for arthritis of the wrists.  The issues on the title page of this decision reflect the Veteran's actual claims.
In June 2007, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The appeal is now returned to the Board for appellate review. 

The issues of entitlement to service connection for a hip disorder and entitlement to service connection for posttraumatic stress disorder (PTSD) were referred to the Agency of Original Jurisdiction (AOJ) by the Board in its June 2007 Remand.  To date, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claims can be properly adjudicated.  

As noted in the previous Remand, the Veteran seeks service connection for a number of conditions that he contends arose during his service in the Arkansas National Guard.  The file shows he was discharged from the National Guard in October 1998.  Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing active duty for training, or from an injury incurred in or aggravated while performing inactive duty for training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  It is still essential that details about the character of the Veteran's service be ascertained, and that all associated service medical records be obtained, before adjudication can take place.  While there is some documentation of particular dates during which the Veteran served on active duty for training, his duty status for much of the time between his October 1992 discharge from active duty and October 1998 discharge from National Guard duty is unknown.  The RO/AMC attempted to get the requested information from the National Personnel Records Center, but from that result is clear that not all of the dates and status of duty were reported.  This action does not comply with the previous Remand directive, and appropriate steps must be taken to obtain the requested information.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded the appeal, in pertinent part, for the records and decision relevant to the Veteran's Social Security Administration (SSA) disability benefits claim to be associated with his claims file.  The medical records were associated with the claims file, but the SSA decision and hearing transcript were not obtained.  In a February 2006 statement, the attorney for the Veteran's SSA disability benefits claim referred to the Veteran's upcoming SSA hearing.  The SSA decision and hearing transcript must be obtained, as they may be relevant to the Veteran's claims.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).
Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Little Rock, Arkansas, are dated from July 2007.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Veteran's last VA examination to assess the current severity of his service-connected residual fracture of the distal pole of the right navicular and his service-connected chip fracture of the left carpal bone was in February 2005.  This evidence is inadequate to assess the Veteran's current levels of severity, since this examination is over six years old.  In an August 2011 statement, the Veteran's representative requested a new examination.  Therefore, the Board finds that a new VA examination is required to assess the current levels of severity of the Veteran's service-connected disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995). See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Additionally, the Veteran is claiming service connection for arthritis of the bilateral wrists.  The record is unclear as to whether the Veteran currently has arthritis of the bilateral wrists, and if so, whether this arthritis is related to his already service-connected bilateral wrist disabilities.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has never been afforded a VA examination for these service connection claims.  Thus, a VA examination is needed before these claims can be decided on the merits.  

Finally, the Veteran is claiming service connection for arthritis of the left knee.  The record is unclear as to whether the Veteran currently has arthritis of the left knee, and if so, whether this arthritis is related to his already service-connected left knee injury.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has never been afforded a VA examination for this service connection claim.  Thus, a VA examination is needed before the claim can be decided on the merits.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Arkansas National Guard and request that (1) it verify the dates of each of the Veteran's periods of active duty for training, and inactive duty for training with the Arkansas Army National Guard, and (2) forward any and all available service medical records associated with such duty that are not already incorporated in the record.  If no additional service medical records are located or if the dates and character of the Veteran's service in the Arkansas Army National Guard cannot be ascertained, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC shall obtain all pertinent VA outpatient treatment records from the Little Rock, Arkansas, VAMC since July 2007 that have not been secured for inclusion in the record.

Additionally, the RO/AMC shall ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain the SSA decision and hearing transcript pertinent to the decision that granted the Veteran Social Security disability benefits.  

If no additional documents are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, the RO/AMC shall provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected residual fracture of the distal pole of the right navicular and his service-connected chip fracture of the left carpal bone.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5215.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should also provide a medical opinion addressing whether the Veteran currently has arthritis of either wrist.  If the Veteran does have arthritis, then the examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently arthritis of the wrists is related to his active military service, to include his service-connected residual fracture of the distal pole of the right navicular and chip fracture of the left carpal bone.
  
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. § 3.655 (2010).

5.  After obtaining the above records, the RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his left knee and right knee disabilities.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.
	
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner should provide a medical opinion addressing whether the Veteran currently has arthritis of his left knee.  If the Veteran does have arthritis, then the examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's current arthritis of the left knee is related to his active military service, to include his service-connected left knee injury.

The examiner should provide a medical opinion addressing whether the Veteran currently has arthritis of his right knee.  If the Veteran does have arthritis or another diagnosis, then the examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's current diagnosis of the right knee is related to his active military service, to include his service-connected left knee injury.

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



